Exhibit 10.3

 

  Bank Use Only:       Customer Number   

 

    Account Number   

 

 

RBC Bank   Credit Line Loan Agreement

THIS CREDIT LINE LOAN AGREEMENT (“Agreement”), entered into as of October 17,
2011 (“Effective Date”), by and between GGT GWINNETT CENTER GA, LLC, a Delaware
limited liability company (whether one or more, “Borrower”), with a mailing
address of 450 South Orange Avenue Orlando, Florida 32801, c/o Global Growth GP,
LLC and RBC BANK (USA), a North Carolina banking corporation (“Bank”), with a
mailing address of Post Office Box 1220, Rocky Mount, North Carolina 27802-1220,
which address is the place to which all notices and communications should be
sent to Bank regarding this Agreement.

Borrower wishes to obtain credit extensions under the Credit Facility, and Bank
desires to extend such credit to Borrower for use by Borrower for the purposes
set forth below. This Agreement sets forth the terms and conditions on which
Bank will advance credit to Borrower under the Credit Facility.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties each agree as follows:

Definitions

For the purposes of this Agreement, terms and phrases will have the meaning
given to them in Attachment 1 to this Agreement or elsewhere herein, as
applicable; and, if any terms or phrases are not defined in either Attachment 1
or elsewhere in this Agreement, such terms will have the meaning given to them
in the other Loan Documents, if therein defined, and if not, the Uniform
Commercial Code (“UCC”) in effect from time to time in the jurisdiction whose
laws govern this Agreement. In using and applying the various terms, provisions
and conditions in this Agreement and the other Loan Documents, the rules of
construction contained in Attachment 1 will apply.

Credit Facility

Purpose. The purpose of the Credit Facility is as follows: Finance
(i) Borrower’s purchase of three multi-tenant class A office buildings totaling
263,742 square foot of space on 20.085 acres of land, located at 3505, 3555 and
3575 Koger Boulevard, Duluth, Georgia 33096 (the “Office Project”),
(ii) Borrower’s capital improvements to the Office Project, (iii) Borrower’s
tenant improvements to the Office Project leased space, and (iv) payment of
leasing commissions for new leases and lease renewals. The Credit Facility may
not be used for any other purpose without the prior written consent of Bank,
which may be granted in Bank’s discretion.

Type/Amount. The Credit Facility is a line of credit in an amount up to the
Committed Credit Line.

Advances. Under the Credit Facility, Borrower may make requests to Bank for the
advance of funds (“Advance” or “Advances”) under the Note and Bank will, on the
basis of those requests, make Advances under the Note to or for the benefit of
Borrower up to 2:00 p.m. on the Facility Termination Date, or if the Facility
Termination Date is not on a Business Day, up to 2:00 p.m. on the Business Day
immediately preceding the Facility Termination Date. Amounts Advanced under the
Note, once repaid, may not be re-Advanced, unless Bank, in its discretion,
agrees otherwise in writing prior to any re-Advance. The aggregate amount of
outstanding Advances on the Credit Facility and under the Note will not exceed
at any time the Committed Credit Line. All Advances will be subject to and made
on the terms and conditions of this Agreement and the other Loan Documents,
including Borrower’s satisfaction of all conditions precedent to any Advances as
set forth in this Agreement, or waiver of such conditions by Bank.

Disbursement Procedure. Disbursements by Bank of Advances to Borrower or to
others on Borrower’s behalf will be in accordance with and pursuant to such
processes, procedures and requirements as Bank may establish from time to time.
To the extent the foregoing processes, procedures and requirements permit
Borrower to request Advances by telephone, Bank will be entitled to rely on any
telephonic request by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof.



--------------------------------------------------------------------------------

Repayment. The outstanding principal balance of the Credit Facility will bear
interest, and principal and interest will be repayable in accordance with the
terms of the Note, together with the fees, premiums, charges and cost and
expenses provided for in the Note. Unless otherwise provided in this Agreement
or the other Loan Documents, the monetary obligations in addition to those
arising under the Note that Borrower now owes and those that arise in the future
and are owing by Borrower under this Agreement and the other Loan Documents will
be payable by Borrower upon Bank’s demand for payment, with interest thereon at
the Contract Rate; and, like the amounts due and owing under the Note, the same
will be secured by the Collateral. The other monetary obligations will include
overadvances on the Credit Facility, whether such overadvances are deemed to be
made under the Note or otherwise, and all overadvances are payable by Borrower
upon Bank’s demand for payment, with interest thereon at the Contract Rate. An
overadvance on the Credit Facility will exist when the outstanding principal
thereon exceeds the Committed Credit Line.

Application of Payments. All payments and collections on the Credit Facility or
on account of the Credit Facility, and any payments and collections made on any
other Indebtedness arising under or on account of any of the other Loan
Documents, including payments or monies received or realized from any
disposition of Collateral, will be applied in such order as determined by Bank,
in its discretion, unless otherwise provided in this Agreement or unless
applicable Requirements of Law mandate a specific order of application, in which
event payments and collections will be applied as mandated by applicable
Requirements of Law.

Collateral

The Credit Facility and the other Indebtedness and obligations now or hereafter
evidenced by and arising under any one or more of this Agreement, the other Loan
Documents and any transactions related to this Agreement or any of the other
Loan Documents, will be secured by the Collateral. To the extent Borrower now or
in the future owns or has any interest in the Collateral, Borrower grants and
assigns to Bank, a lien and security interest in the Collateral. Bank’s lien and
security interest in the Collateral is and will be a perfected first priority
lien and security interest, subject only to the Permitted Liens. Some of the
Collateral is described or referenced on Attachment 2 to this Agreement. The
Credit Facility and such other Indebtedness and obligations may also be secured
by property and property rights described in some of the other Loan Documents,
and such property and property rights will be included in and a part of the
Collateral.

Conditions to Advances

Initial Advance. The obligation of Bank to make the initial Advance is subject
to the condition precedent that all of the conditions and requirements set forth
in the following parts of this paragraph have been satisfied and completed, or
the satisfaction and completion thereof waived by Bank. If all of the conditions
are not met to Bank’s satisfaction, or the completion thereof waived by Bank,
Bank may, at its option, (1) withhold making any Advances until the conditions
are met, (2) make an initial Advance and require that any unsatisfied conditions
are satisfied as conditions subsequent to the initial Advance or (3) on or after
October 31, 2011 (the last day to close under the Commitment), terminate its
obligations under the Credit Facility and recover from Borrower all cost and
expenses incurred by Bank in connection with Bank’s preparations for making the
Credit Facility available to Borrower, together with the fees and other costs
and expenses required to be paid by Borrower under the Commitment. If Bank
disburses and requires any unsatisfied conditions to be satisfied as conditions
subsequent, the failure of Borrower to satisfy and complete, to Bank’s
satisfaction, any one or more of the conditions subsequent by the date or dates
set by Bank will be an Event of Default under this Agreement and under the other
Loan Documents, unless Bank, in its discretion, waives satisfaction and
completion or further postpones satisfaction and completion.

Loan Documents. Bank must have received an original of this Agreement, duly
executed by Borrower and any other persons who are parties hereto and Bank must
have received fully executed and, if necessary, recorded or filed, originals of
the other Loan Documents required by (1) the Commitment, (2) this Agreement, and
(3) Bank and its counsel.

Supporting Documents. Bank must have received the supporting documentation
required by the Commitment and by Bank and its counsel, and all of the other
terms and conditions listed in the Commitment and elsewhere in this Agreement
must have been satisfied, including any Initial Advance conditions in
Attachment 1.

Perfection of Liens. Bank must have perfected, first priority liens and security
interests in the Collateral, subject only to the Permitted Liens.

Representations and Warranties. The representations and warranties made by
Borrower and any of the other Obligors which are contained herein or in any of
the other Loan Documents, and those which are contained in

 

2



--------------------------------------------------------------------------------

any loan application or other record furnished at any time to Bank in connection
with Bank’s underwriting or making the Credit Facility available to Borrower,
must be true and correct on and as of the Effective Date, as if made on and as
of such date, and they must be true and correct on and as of the date of the
initial Advance, provided, however, that any representations and warranties
expressly referring to another date must be true, correct and complete as of
such other date.

Fees. Borrower must have paid to Bank the commitment fee as set forth in the
Commitment and all other fees, premiums, charges and costs and expenses to be
paid by Borrower at or before the initial Advance, as provided in the
Commitment.

Other Requirements. All other information and documents contemplated by this
Agreement must be received by Bank, in form and substance satisfactory to Bank
and its counsel, and Bank and its counsel must otherwise be satisfied that all
matters required to be performed in connection with the Credit Facility have
been performed in such a manner that Advances may be made by Bank to or for the
benefit of Borrower, the lien and security position of Bank perfected in the
Collateral and that no event exists which will jeopardize the Credit Facility
and the prospect of payment of the Credit Facility.

Subsequent Advances. The obligation of Bank to make each Advance subsequent to
the initial Advance is subject to all of the conditions and requirements set
forth in the following parts of this paragraph being satisfied and completed, or
the satisfaction and completion thereof waived by Bank.

Existing Conditions. Borrower must have satisfied and completed, or caused to be
satisfied and completed, to Bank’s satisfaction all of the conditions in the
paragraph above entitled “Initial Advance”, including satisfying and completing
any of those that were postponed but required to be satisfied and completed
prior to any Advances after the initial Advance, and they each must remain
satisfied and completed at the time of each Advance, or their satisfaction and
completion waived or again postponed by Bank.

Representations and Warranties. The representations and warranties made by
Borrower and any of the other Obligors which are contained herein or in any of
the other Loan Documents, and those which are contained in any loan application
or other record furnished at any time to Bank in connection with Bank’s
underwriting or making the Credit Facility available to Borrower, must be true
and correct on and as of the date of each Advance, provided, however, that any
representations and warranties expressly referring to another date will be true,
correct and complete as of such other date.

Other. Borrower must have satisfied, to Bank’s satisfaction, all requirements,
terms and conditions set forth in any written side letters, memoranda or other
supplemental agreements between Bank and Borrower, which supplemental
agreements, to be binding on Bank, must be signed by Bank, reference this
Agreement and dated as of, or subsequent to, the Effective Date.

Limits on Advances. Notwithstanding anything in this Agreement to the contrary,
Bank will be under no obligation to make any Advances after the Facility
Termination Date, as provided above, unless otherwise approved by Bank. Also,
notwithstanding anything in this Agreement to the contrary, if there exists a
Default and continuance thereof under this Agreement or any of the other Loan
Documents, then in addition to Bank’s other rights and remedies, Bank may limit,
restrict, suspend or terminate Borrower’s right to receive any one or more
Advances; and, such action by Bank will not constitute a termination of this
Agreement, will not constitute a termination of Borrower’s or any other
Obligor’s obligations under this Agreement and the other Loan Documents and will
not adversely affect or impair Bank’s security interests in the Collateral.

Representations and Warranties.

In order to induce the Bank to enter into this Agreement and to make the Credit
Facility available to Borrower, Borrower makes to and in favor of Bank, for
itself and the other Obligors, each and all of the representations and
warranties set forth in the following paragraphs of this Section, which
representations and warranties are qualified, as applicable, by the Permitted
Liens and any other qualifications that may be set forth in Attachment 2 or
other attachments to this Agreement.

Financial Statements. The financial statements delivered by Borrower and any
other Obligors to Bank in connection with Borrower’s application for the Credit
Facility, including the related schedules and notes thereto, (1) are complete,
accurate and correct and present fairly the financial condition of Borrower and
any such other Obligors at such date, (2) have been prepared in accordance with
GAAP applied consistently throughout the periods involved, and (3) since the
date thereof, there have been no material adverse changes in any one or more of
the business, operations, assets and financial condition of Borrower or any
other Obligors.

 

3



--------------------------------------------------------------------------------

Organization. If Borrower or any other Obligors is an Organization, Borrower and
each of such other Obligors is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Borrower and
each of the other Obligors (1) has the authority and the legal right to own the
property it owns, to lease the property it leases and to operate and conduct its
business as presently operated and conducted, or as proposed to be operated and
conducted, as represented to Bank in connection with Borrower’s application for
the Loan, and (2) is in compliance with all Requirements of Law, except in those
instances where the failure to comply therewith does not and will not, in the
aggregate, have a material adverse impact on any one or more of its business,
operations, property and financial condition and does not and will not
materially adversely affect its ability to perform under the Loan Documents.
Borrower operates its business and owns its assets only under the name of
Borrower.

Authority. Borrower and each of such other Obligors has the authority and the
legal right (1) to make, deliver and perform under the Loan Documents, (2) to
borrow hereunder and has taken all action to authorize the borrowings on the
terms and conditions of the Loan Documents, including the Note, (3) to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and (4) to pledge and mortgage its property as contemplated by the Loan
Documents.

Enforceable Agreements. The Loan Documents when executed and delivered will
constitute legal, valid and binding obligations of Borrower and any other
Obligors, enforceable in accordance with their terms and not subject to
rescission, invalidation, nullification and other avoidance.

Compliance with Laws. Borrower conducts and operates its business in substantial
compliance with all applicable Requirements of Law. All of the Collateral and
the uses thereof, are in substantial compliance with all applicable Requirements
of Law and in substantial compliance with all applicable private covenants,
restrictions and use requirements. Borrower has all material permits, licenses,
franchises, trademarks, copyrights and approvals, whether governmental,
quasi-governmental or private, necessary for the conduct and operation of
Borrower’s business and the full use and continued full use of the Collateral
for its intended purposes.

Ownership. Borrower, and each of the other owners of the Collateral and each of
the other owners of interests therein, if any, have good and marketable title in
fee simple in and to the Collateral owned by each, free and clear of any and all
liens, security interests, encumbrances, restrictions, claims, demands, off
sets, contingencies and other outstanding interests, both legal and equitable.
Bank has, or upon the attachment of the security interest created hereunder and
under any of the other Loan Documents, will have, a first priority perfected
security interest and lien in the Collateral.

Condition of Collateral. To the extent the Collateral consists of land, or land,
buildings and other improvements in the nature of real property or fixtures,
such Collateral (1) is in good condition and repair and free of material
defects, (2) is free of hazardous materials, substances or wastes, (3) is free
of harmful or hazardous levels or concentrations of mold, spores or other fungi,
and (4) is free of harmful or hazardous levels or concentrations of radon or
other similar gases.

Contractual Obligations. Neither Borrower nor any other Obligor is in default
under or with respect to any contractual obligation, including any Indebtedness,
where such default and the consequences thereof could be materially adverse to
any one or more of its business, operations, properties and financial condition,
or where such default and the consequences thereof could materially adversely
effect its ability to perform its obligations under the Loan Documents; and no
event exists, or will exist as of the initial Advance, which, with the giving of
notice or the lapse of time, or both, would give rise to such a default.

Pending Proceedings. There are no known Claims pending or threatened against or
affecting, whether directly or indirectly, the Collateral or any Obligor, which,
if adversely determined, could materially impair or have a negative affect on
the Collateral, or could negatively affect in a material manner any Obligor’s
ability to perform the covenants or obligations required to be performed by such
Obligor under the Loan Documents.

Anti-Money Laundering. No Obligor is a person whose property or interest in
property is blocked or subject to blocking pursuant to any laws of the U.S. No
Obligor is a person on the list of Specially Designated Nationals and Blocked
Persons and no Obligor is subject to any limitations or prohibitions under any
regulations or orders of the U.S. Department of Treasury’s Office of Foreign
Assets Control. Each Obligor is in compliance with and no Obligor engages in any
dealings or transactions prohibited by any laws of the U.S., including the USA
Patriot Act, the Trading with the Enemy Act or the U.S. Foreign Corrupt
Practices Act of 1977, all as amended.

 

4



--------------------------------------------------------------------------------

Affirmative Covenants

Unless Bank, in its discretion, consents in writing to the contrary, Borrower
will perform or cause to be performed, at Borrower’s sole cost and expense, each
of Borrower’s obligations set forth in the following paragraphs of this Section,
as and when required.

Use of Proceeds. Borrower will use the Credit Facility only for the purposes
stated in this Agreement, and under no circumstances will the Credit Facility be
used for personal, family or household purposes.

Payment/Performance. Borrower will pay when due all amounts now owing to Bank
under the Note, this Agreement and the other Loan Documents, and Borrower will
pay when due all amounts which may in the future become owing to Bank under the
Note, this Agreement and the other Loan Documents. Borrower will promptly
perform or otherwise abide by or adhere to all non-monetary obligations of
Borrower hereunder and under the Note and the other Loan Documents – both
present non-monetary obligations and non-monetary obligations which may arise in
the future.

Taxes. Borrower will pay, when due, all taxes, assessments, levies and charges,
whether governmental, quasi-governmental or private, upon and against the
Collateral which are now due and which may hereafter become due; and,
immediately deliver to Bank official receipts therefor.

Insurance. Borrower will keep and maintain in full force and effect insurance
coverages against such risk of loss as Bank may reasonably require from time to
time, including insurance coverages against risk of loss to the Collateral and
business interruption insurance (“Insurance”). All Insurance will be with
insurance carriers approved by Bank, the Insurance must be in amounts acceptable
to Bank and the form and terms of the insurance policies and certificates
evidencing the insurance polices, including the cancellation notice provisions
and the manner in which Bank’s interest is designated in such policies, must be
satisfactory to Bank, in Bank’s sole discretion. All Insurance is hereby
collaterally assigned to Bank and it is and will be a part of the Collateral.
Borrower will pay all premiums for the Insurance when due and Borrower will
immediately deliver to Bank official receipts therefor.

Escrows. If required by Bank following any default by Borrower in the payment of
such items, Borrower will pay to Bank, or to Bank’s authorized representative,
in escrow, the known or estimated yearly amounts for any one or more of the
following relating to the Collateral (“Escrow”): taxes; public or private
assessments; levies and charges; premiums for Insurance; and repair and
replacement reserves. The terms of the Escrow, including the amounts to be paid
and the date or dates on which such payments are to be made by Borrower, will be
set by Bank at the time Bank requires the establishment of the Escrow, and such
terms may be changed by Bank at any time, in its sole discretion.

Maintenance of Collateral. Borrower will keep and maintain the Collateral
consisting of real property and tangible personal property in good working order
and condition and make all needful and proper repairs, replacements, additions
and improvements thereto as are necessary – all such repairs, replacements,
additions and improvements to be lien free as undertaken and when completed.

Protection of Liens. Borrower will maintain, protect and preserve the liens and
security interests of Bank in the Collateral and the lien position of Bank in
the Collateral, including (1) paying when due, all taxes and public and private
assessments, levies and charges upon or against the Collateral, (2) filing of
“claims” under insurance policies within the time periods required under such
policies, (3) filing of appropriate notices, claims and pleadings in any
condemnation actions and (4) defending the title to the Collateral and Bank’s
liens and security interests therein against adverse claims of any person.

Compliance with Laws. Borrower will comply in all material respects with all
existing and future Requirements of Law and private covenants and restrictions
relating to Borrower’s business and the Collateral. Borrower will keep in full
force and effect all material permits, licenses, franchises, trademarks,
copyrights and approvals, whether governmental, quasi-governmental or private,
necessary for the full use and continued full use of the Collateral and the
continued operation of its business as the same is now being conducted. When
requested by Bank, Borrower will provide copies of each of the foregoing to Bank
or its authorized representatives.

Inspections. Borrower will permit Bank, and Borrower will permit Bank’s
authorized representatives, from time to time and at reasonable times on prior
notice to Borrower, to visit and inspect any of the Collateral and any of the
other property owned or used by Borrower in its business. The costs and expenses
incurred by Bank when Bank conducts an inspection, and the costs and expenses
incurred by Bank when Bank conducts an inspection through Bank’s authorized
representatives, will be borne by Bank unless Bank determines during or as a
result of an inspection that Borrower is in Default under this Agreement or any
of the other Loan Documents, in which event Borrower will pay such costs and
expenses.

 

5



--------------------------------------------------------------------------------

Books and Records. Borrower will maintain proper books and records in which
full, true, accurate and correct entries, in conformity with GAAP and all
Requirements of Law, will be made of all material dealings and transactions in
relation to Borrower’s business and activities, including the Collateral. Bank
and its authorized representatives will have the right to audit/copy the books
and records maintained and kept in connection with Borrower’s businesses,
including the Collateral. The costs and expenses incurred by Bank when
conducting such audits, and the costs and expenses incurred by Bank when Bank
conducts such audits through its authorized representatives, will be borne by
Bank unless Bank determines during or as a result of an audit that Borrower is
in Default under this Agreement or any of the other Loan Documents, in which
event such costs and expenses will be paid by Borrower.

Tax Returns. Borrower will file, as and when required, all federal, state, local
and other tax returns which are required to be filed by it, and will pay all
taxes due or to be due under such returns.

Payment of Indebtedness. Borrower will make full and timely payment of all
Indebtedness on which Borrower is now obligated and all Indebtedness on which
Borrower may in the future come to be obligated to Bank, and to persons other
than Bank; and, Borrower will duly and faithfully comply with all the terms and
conditions to which Borrower is obligated thereunder, the breach of which could
materially adversely affect Borrower, inclusive of its businesses, assets,
operations and activities.

Performance of Contracts. Borrower will perform, as and when required, all of
its obligations under any and all contracts Borrower enters into from time to
time with respect to the Collateral or Borrower’s business operations, including
paying and causing others acting under or on the account of Borrower to pay, all
persons required to be paid for labor, services, materials, supplies, fixtures,
parts, equipment or products furnished to or in connection with the Collateral
or Borrower’s business operations as and when such persons are required to be so
paid. Borrower will not, without the prior written approval of Bank, terminate
or significantly modify any present or future material contracts relating to the
Collateral. When requested by Bank, Borrower will provide Bank copies of
Borrower’s material contracts and amendments thereto related to the Collateral
or Borrower’s business, including contracts with major vendors and suppliers,
major customer contracts, franchise agreements, development agreements,
contracts with key consultants and employment contracts of key employees of
Borrower’s business.

Notice of Events. Borrower will promptly notify Bank if Borrower obtains
knowledge of the occurrence of any Claims pending or threatened against or
affecting, whether directly or indirectly, the Collateral or any Obligor, which,
if adversely determined, could materially impair or have a negative affect on
the Collateral, or could negatively affect in a material manner any Obligor’s
ability to perform the covenants or obligations required to be performed by such
Obligor under the Loan Documents.

Additional Requirements. At Bank’s request, Borrower will do or undertake any
act and execute and deliver any additional documents consistent with the
Commitment and the other Loan Documents reasonably required by Bank to secure
the Credit Facility, confirm and perfect the lien and security interest of Bank
in the Collateral and to comply with the Commitment and the other Loan
Documents, including additional financing statements, new and replacement notes,
security documents and agreements supplementing, extending and otherwise
modifying the Note, this Agreement and any of the other Loan Documents, and
certificates as to the amount of the Indebtedness evidenced by the Note from
time to time.

Negative Covenants

Without Bank’s prior written consent that may be withheld in Bank’s reasonable
discretion, unless otherwise provided on an attachment to this Agreement that
has been approved in writing by Bank, Borrower will not do or permit to be done
any one or more of the things set forth in the following paragraphs of this
Section.

Change of Name. Borrower will not change its name and Borrower will not operate
under a name other than its current name. If Borrower is an Organization,
Borrower will not change the state of its organization.

Character of Business. Borrower will not change the general character of its
business as shown in information on file with Bank, or engage in any type of
business not reasonably related to such business. Borrower will not suspend or
cease its business operations or any material part or parts thereof. If Borrower
is an Organization, (1) Borrower will not dissolve or otherwise terminate or
permit the termination of its organizational existence, (2) Borrower will not
permit its organizational existence to become inactive or dormant and
(3) Borrower will not permit its organizational existence to be suspended under
any Requirements of Law or to become noncompliant in any material respects under
any Requirements of Law.

 

6



--------------------------------------------------------------------------------

Change in Management. Borrower will not materially change or otherwise
reconstitute, and Borrower will not permit to be materially changed or otherwise
reconstituted, its ownership structure of membership interests in Borrower,
including, as applicable, a change in its managing member or members.

Additional Indebtedness. Except Indebtedness in respect of the Credit Facility
and other Indebtedness owing to Bank, Borrower will not (1) create any
Indebtedness, (2) incur or otherwise become obligated on any Indebtedness,
(3) assume any Indebtedness, (4) refinance any Indebtedness, (5) suffer to exist
any Indebtedness against it or (6) draw upon any Indebtedness. For the purposes
of this paragraph, Indebtedness does not include short-term unsecured trade
credit incurred in the ordinary course of business and paid in accordance with
its terms.

Additional Liens. Except for (1) liens for taxes not yet due or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained in accordance with GAAP and (2) liens and
security interests in favor of Bank, Borrower will not and Borrower will not
permit others to encumber the Collateral, or any part thereof or interest
therein, with any one or more of the following: a judicial, mechanic’s,
materialmen’s or other lien or claim of lien (inclusive of real property,
personal property and mixed real and personal property liens); a security
interest or a lien in the nature of a mortgage, deed of trust, trust deed or
security deed; a governmental assessment or lien (inclusive of a federal tax
lien); a charge; a levy; an attachment; an order of seizure; a claim and
delivery; or any other similar or dissimilar claim, which is not released,
terminated or transferred to bond or other security within sixty (60) days after
the imposition of same.

Judgments. Borrower will not permit a judgment for the payment of money to be
entered against it which judgment Borrower permits to remain unsatisfied or
unstayed for a period of thirty (30) days after the same is entered against
Borrower.

Distributions. If Borrower is an Organization, in the Event of Default and
continuance thereof, Borrower will not declare any dividends on, and Borrower
will not make any payment or other distribution on account of, and Borrower will
not set apart assets for a sinking or other analogous fund for the purchase,
redemption, retirement and other similar or dissimilar acquisition of, any
equity interest in Borrower or any of its Affiliates, and Borrower will not do
any of the foregoing with respect to a debt or similar interest in Borrower or
any of its Affiliates, other than debts owed to Bank by Borrower and trade debt
incurred by Borrower in the normal and ordinary course of Borrower’s business.

Payments. If Borrower is an Organization, in the Event of Default and
continuance thereof, Borrower will not make any payments, whether principal,
interest or otherwise, on debt owed by Borrower to its shareholders, directors,
officers, managers, members, partners or other equity holders, or debt owed by
Borrower to any of its Affiliates or any of its Affiliates shareholders,
directors, officers, managers, members, partners or other equity holders; and,
Borrower will not secure the repayment of any such debt with a lien or security
interest on any of Borrower’s present or future assets, whether real, personal
or mixed real and personal.

Loans and Investments. Borrower will not make or commit to make any advance,
loan, extension of credit or capital contribution to, or purchase or commit to
purchase of any stock, bonds, notes, debentures or other securities of or equity
interest in any person, including any past, present, or future stockholder,
director, officer, executive, manager, member, partner or employee of Borrower,
other than employee relocation loans, employee bridge loans and other incidental
loans to employees, all in the ordinary course of business.

Prohibited Transfer. Borrower will not voluntarily or involuntarily, through its
direct actions or inactions or indirectly through the actions or inactions of
others, sell, assign, convey-in-lieu-of-condemnation, encumber, grant a lien or
security interest, lease, demise, rent, transfer, convey or otherwise dispose of
all or any part of the Collateral, or any interest, right or estate therein,
except that Borrower may lease or rent any of the Collateral in the ordinary
course of business and otherwise in accordance with the terms of the Loan
Documents.

Margin Stock. Borrower will not directly and Borrower will not indirectly
purchase or otherwise acquire, and Borrower will not directly and Borrower will
not through another person carry or otherwise hold any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
and any interpretations or rulings thereunder, and Borrower will not “speculate”
in or “hedge” in any stock, futures, commodity, index and other similar markets,
or undertake any other activity that is not in the ordinary course of business
of Borrower as that business has been disclosed to Bank.

FCPA. Borrower will not use all or any part of the proceeds of the Credit
Facility, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

7



--------------------------------------------------------------------------------

Financial Covenants

Borrower will perform or cause to be performed each of Borrower’s obligations
set forth in the following paragraphs of this Section, as and when required.

Financial Reports. Borrower will furnish to Bank and Borrower will cause others
to furnish to Bank, at the sole cost and expense of Borrower, the following
financial and other information respecting the business, assets, operations and
financial condition of Borrower and the other Obligors at the times indicated:

Borrower Operating Statement. Upon Bank’s request annually, an operating
statement setting forth Borrower’s revenue and expenses for the year, in a form
reasonably acceptable to Bank and certified by an officer of Borrower to Bank.

Obligor Financial Statements. Upon Bank’s request annually, balance sheets,
statements of income and retained earnings of Global Growth Trust, Inc., for the
period ended and a statement of changes in the financial position, all in
reasonable detail, and all prepared in accordance with GAAP consistently
applied. The financial statements must be audited by an independent certified
accountant acceptable to Bank.

Tax Returns of Borrower and Obligor. Upon Bank’s request annually, but in any
event not later than 30 days after filing with the internal revenue service, a
copy of the annual federal tax return of Global Growth Trust, Inc. and (if
required) annual state tax return of Borrower.

Rent Rolls: Upon Bank’s request quarterly, Borrower will supply rents rolls for
the Office Project.

Financial Covenants. Borrower or Global Growth Trust, Inc., as applicable, will
maintain:

Debt Yield. On the 1st and 2nd anniversary of the Effective Date, Borrower shall
maintain a minimum Debt Yield of 4.00%. Debt Yield shall be the net operating
income divided by the outstanding Loan amount at the time of the test. For
purposes of calculating the Debt Yield, net operating income shall be an
annualized figure utilizing the prior six (6) months of the Office Project
building operations and shall include all property expenses, including real
estate taxes, a management fee of not less than 5.00% and reserves for
replacement of at least $0.15 per square foot of space. Borrower may cure a
failure to meet the Debt Yield test by immediately paying down the Loan, without
penalty, sufficiently to bring Borrower in compliance with the Debt Yield
covenant.

Debt Service Coverage. On the anniversary of the commencement of the Extended
Term (as defined in the Note), Borrower shall maintain a Debt Service Coverage
of 1.35 to 1.00.

“Debt Service Coverage” means the ratio of (a) net operating income for the
Office Project to (b) Debt Service Denominator.

For the purposes of calculation of Debt Service Coverage, net operating income
for the Office Project shall be calculated using the preceding 12 months of
operations and will account for all property expenses, including real estate
taxes, a management fee of not less than 5.00% and reserves for replacement of
at least $0.15 per square foot of space.

Debt Service Denominator shall be calculated by annualizing monthly principal
and interest payments derived by using the outstanding Loan amount at the time
of the test amortized over 25-years at the actual interest rate charged on the
Loan.

Liquidity. Global Growth Trust, Inc. shall maintain minimum liquidity equal to
the greater of: i) $3,000,000 or ii) 10% of contingent liabilities. For the
purposes of this covenant, liquidity shall include any deposit amounts that
Borrower, Global Growth Trust, Inc., or any of its affiliates maintain with
Bank, including deposits made to comply with the Deposit Requirement (as such
term is defined in the Note).

Casualty and Condemnation

Casualty. In the event of a loss or other casualty affecting the Collateral or
any part or parts thereof, Borrower will give immediate notice by mail to Bank,
who may make proof of loss if not made promptly by Borrower. Each insurance
company concerned is hereby authorized and directed to make payment of any loss
or other casualty directly to Borrower and Bank jointly. Except in the Event of
Default and continuance thereof, Bank will apply or release to the Borrower for
such application, the proceeds of any insurance, or any part thereof, to the
restoration or repair of the Collateral. Borrower will execute such further
assignments of any such payments of Insurance proceeds as Bank may require.

 

8



--------------------------------------------------------------------------------

Condemnation. Borrower will give Bank prompt written notice of the institution
or threatened institution of any proceedings for eminent domain or for the
condemnation of the Collateral or any part or parts thereof. Except in the Event
of Default and continuance thereof, then to the extent permitted by applicable
Requirements of Law, all compensation, awards and recoveries (collectively
“awards”) for or from any condemnation or taking, or proceedings in-lieu
thereof, of all or any part of the Collateral or for any damage or injury to it
or any loss or diminution in value of the Collateral by reason of the
condemnation or other taking, or proceedings in-lieu thereof, of all or any part
of the Collateral, are hereby assigned to and will be paid jointly to Bank and
Borrower for application, to the restoration or repair of the Collateral. To the
extent applicable Requirements of Law do not permit the application of all or
any portion of such awards as aforesaid, and without limiting or negating Bank’s
existing security interest and lien therein but in furtherance thereof, any
awards that can not be so applied are hereby assigned to and Bank is hereby
granted a security interest in and lien upon all such awards; and to perfect
said security interest and lien, such awards will be paid to Bank, or Bank’s
designee, to be held under this Agreement, the Mortgage and the Security
Agreement, if one, as additional security for payment of the Credit Facility and
all other Indebtedness and obligations now or hereafter owing by Borrower to
Bank hereunder or under any of the other Loan Documents. Borrower will execute
such further assignments of any such awards as Bank may require.

Default

The occurrence of any one or more of the following events will constitute a
Default or an Event of Default under this Agreement and the other Loan Documents
(“Default” or “Event of Default”): (1) the occurrence of any default or event of
default under the Note and the failure of such default or event of default to be
cured within any applicable grace periods thereunder; (2) Borrower’s default
under, breach, or failure to perform any material covenant, representation,
warranty, term, condition or provision contained in this Agreement or any of the
other Loan Documents, or any other Obligor defaults under, breaches or fails to
perform any of such person’s material obligations under any of the Loan
Documents, and any such defaults, breaches or failures to perform are not
remedied to Bank’s satisfaction within fifteen (15) days following notice
thereof having been given by Bank to Borrower or such other person, as
applicable; (3) the actual destruction, demolition, injury or waste to, or
taking of, the Collateral, or any material part or parts thereof, which is not
covered by insurance, and which, in the sole reasonable opinion of Bank, impairs
the Collateral’s value or may impair its value in any material respect, or
threatens the prospect of timely payment and performance by Borrower or any
other Obligor of any of their respective material obligations under this
Agreement or any of the other Loan Documents; (4) the filing or attachment of a
lien, including a mechanic’s, materialmen’s or warehousemen’s lien, security
interest, encumbrance or other claim against the Collateral or any part or parts
thereof, or interest therein, except ad valorem property taxes for the then
current year and a lien or security interest in Bank’s favor, or Borrower’s
assets other than the Collateral, or any material part or portion thereof, or
the assets or any material part or portion thereof of any other Obligor, are
attached, seized, subjected to a writ or distress warrant, or are levied upon,
and any such attachments, seizures, warrants or levies are not fully discharged,
released as to any Collateral or transferred to bond or other security within
sixty (60) days following the date thereof; (5) Borrower’s or other Obligor’s
insolvency or bankruptcy or the insolvency or bankruptcy of any other Obligor,
or the appointment of a receiver for Borrower or any other Obligor, or any of
their respective assets; (6) [intentionally omitted]; (7) the making or
existence of a material misrepresentation in any loan application or other
information provided by Borrower, or any other Obligor, to Bank in connection
with the Credit Facility; (8) Borrower’s default under any other Indebtedness or
other obligation Borrower now owes Bank or which Borrower may in the future owe
to Bank, and the failure of such defaults to be cured within any applicable
grace periods; (9) [intentionally omitted]; or (10) the occurrence of an event
of default or other breach under the covenants, terms or conditions of any
instruments or other agreements to which any of the Loan Documents are
subordinate or which are subordinate to any of the Loan Documents and the
failure of such default or breach to be cured within any applicable grace
period.

Remedies

Upon the occurrence of an Event of Default, Bank may from time to time and at
any time exercise any and all of Bank’s rights and remedies under this Agreement
and the other Loan Documents that are exercisable by Bank after the occurrence
of an Event of Default, as well as any rights and remedies Bank may have at law
or in equity. Without limiting the foregoing but in furtherance thereof, upon
the occurrence of an Event of Default, Bank may, at its option and without
notice or demand unless otherwise required hereunder or in any of the other Loan
Documents, do, or cause to be done through others, any one or more of the
following: (1) accelerate and declare immediately due and payable the Note, as
well as any and all of the other Indebtedness and obligations owing

 

9



--------------------------------------------------------------------------------

under this Agreement and the other Loan Documents that are not already due
hereunder and that are not already due thereunder; (2) limit, restrict, suspend
or terminate Bank’s obligation to make any Credit Extensions under this
Agreement or any of the other Loan Documents to Borrower or any other person;
(3) at any time and from time to time, go upon any Collateral that is real
property, with or without advance notice and without having first obtain
judicial or non-judicial permission to so do, for any purpose Bank deems
necessary or appropriate in its sole discretion; (4) initiate and prosecute to
conclusion judicial and non-judicial foreclosure proceedings as against all or
any part of the Collateral, without regard to the situs of such Collateral;
(5) exercise its right of set-off and its right of recoupment; (6) initiate and
prosecute to conclusion suits in equity; (7) initiate and prosecute to
conclusion actions at law; and, (8) take any other appropriate legal, equitable
and administrative proceedings to enforce full payment and performance. Any
amounts collected by Bank through the exercise of its rights and remedies as
aforesaid, or otherwise, including proceeds of any sale of, and other
realization upon, all and any part of the Collateral, will be applied by Bank
against the Credit Facility and the other Indebtedness and obligations due Bank
under the Loan Documents in the order of priorities as Bank determines in Bank’s
sole discretion, unless applicable Requirements of Law require a different
application of payments, and then they will be applied in accordance with
applicable Requirements of Law.

Protection of Security

Both before and after the occurrence of an Event of Default, Bank may do and
cause to be done any one or more of the following, all at its option and without
any obligation to do so: (1) pay any sums for which Borrower or any other
Obligor is obligated hereunder or under any of the other Loan Documents,
including the Commitment; (2) perform or cause to be performed the obligations
of Borrower or any other Obligor hereunder or under the other Loan Documents;
and (3) take such other actions as Bank deems necessary to maintain, repair,
restore, preserve, protect and safeguard the Collateral and to maintain,
protect, preserve and enforce the liens and security interests created by any
one or more of the Loan Documents, including completing any construction related
to the Collateral, completing furnishing of the Collateral, managing the
Collateral and selling, transferring or otherwise disposing of the Collateral.
In connection with any and all of the foregoing Bank may advance, pay or expend
such sums as Bank, in its discretion, deems proper or necessary. Bank’s doing of
any of the foregoing will not constitute a waiver of any Event of Default or
right arising because of an Event of Default.

Payment of Costs and Expenses

Without limiting any other provision of this Agreement relating to Borrower’s
payment of costs and expenses incurred by Bank and those incurred by others on
behalf of Bank, but in addition thereto, whether or not the Credit Facility is
made available to Borrower, Borrower will pay to Bank, when requested to pay,
each and all of any costs and expenses incurred by Bank or others on behalf of
Bank in connection with the Credit Facility or the making of the Credit Facility
available to Borrower, and those incurred for any Obligor or on behalf of any
Obligor in order for such person to meet Bank’s requirements in the Commitment
Letter or any of the other Loan Documents, including, to the extent permitted by
applicable Requirements of Law, all intangible personal property taxes,
documentary stamp taxes, excise taxes and other similar taxes now or hereafter
required to be paid in connection with any of the Credit Facility. Borrower will
also pay to Bank, on demand, any and all costs and expenses incurred or paid by
Bank and those incurred or paid on behalf of Bank in doing any one or more of
the following: (1) in maintaining, protecting, preserving and enforcing Bank’s
liens and security interests in the Collateral, or in maintaining, repairing,
restoring, preserving, protecting and safeguarding the Collateral, including all
costs and expenses incurred or paid in completing any construction related to
the Collateral, completing furnishing of the Collateral, managing the Collateral
or selling, transferring or otherwise disposing of the Collateral; (2) in
collecting any amount due and owing under each one of and all of the Loan
Documents; and (3) in undertaking or otherwise enforcing Bank’s other rights and
remedies hereunder and under the other Loan Documents with respect to the
Collateral and the Indebtedness and other obligations evidenced or secured by
any one or more of the Loan Documents, including enforcement of any and all of
Borrower’s or any other Obligor’s performance obligations. All of the foregoing
costs and expenses will be paid with interest thereon at the Contract Rate from
the date paid or incurred by or on behalf of Bank until such costs and expenses
are paid by Borrower. All sums so paid and expended by Bank, and the interest
thereon, will be added to and be secured by Bank’s liens and security interests
in the Collateral.

General Terms

This Agreement and the other Loan Documents, including the Note, are
incorporated into each other and they are each a part of the other. All of the
Loan Documents will be applied and enforced in harmony with and in conjunction

 

10



--------------------------------------------------------------------------------

with each other to the end that Bank realizes fully upon its rights and remedies
in each and the liens and security interests created by each; and, to the extent
conflicts exist between this Agreement and the other Loan Documents, they will
be resolved in favor of Bank for the purpose of achieving the full realization
of Bank’s rights and remedies and the liens and security interests as aforesaid.

Borrower’s and the other Obligors’ representations and warranties to Bank in
this Agreement and the other Loan Documents will be deemed continuing
representations and warranties.

Borrower will indemnify, defend and hold harmless Bank Indemnitees from and
against any and all Claims which may be asserted against, incurred or suffered
by, or imposed or levied on Bank Indemnitees under, on account of or in relation
to any of the Loan Documents, any transactions contemplated in or arising from
or in connection with any of the Loan Documents or the enforcement of any of the
terms of any of the Loan Documents, including any Claims from (1) a breach by
Borrower or any other Obligor of any material warranty or representation made by
Borrower or any other Obligor in this Agreement or any of the other Loan
Documents, or any material warranty or representation made in this Agreement or
any of the other Loan Documents being false or untrue in any material respect,
(2) a breach by Borrower or any other Obligor of any material covenant or
agreement made or given by Borrower or any other Obligor in this Agreement or
any of the other Loan Documents, (3) suits, actions or other proceedings by any
receiver, trustee in bankruptcy, debtor-in-possession or other person on account
of any alleged preference or fraudulent transfer received or alleged to have
been received from Borrower or any other person as the result of any transaction
under any of the Loan Documents, or (4) suits, actions or proceedings to recover
damages or other relief, whether legal or equitable, for any acts or omissions
of any of the Bank Indemnitees (a) under any of the Loan Documents, (b) in the
performance of any rights or remedies of Bank against any Obligor, the
Collateral or with respect to the Credit Facility, or (c) on account of any
transaction involving any of the Bank Indemnitees under or in relation to the
Credit Facility or any of the Loan Documents. Borrower’s obligations under the
indemnifications in this paragraph will not extend to Bank Indemnitees’ gross
negligence or willful misconduct. Borrower’s obligations under the
indemnifications in this paragraph will survive termination of this Agreement.

The recitals are part of this Agreement. All exhibits and other attachments to
this Agreement are incorporated herein.

Bank may retain all of the Loan Documents in an electronic medium or other
non-tangible medium that permits such records to be retrieved in a perceivable
form.

This Agreement and all of the other Loan Documents will be governed by and
construed in accordance with the laws of the State of Florida, excluding,
however, the conflict of law and choice of law provisions thereof.

To the extent permitted by law, Borrower waives any right to a trial by jury in
any action arising from or related to any of the Loan Documents or any
Indebtedness evidenced or secured by any of the Loan Documents.

All of Bank’s rights and remedies under this Agreement and under the other Loan
Documents and those available to Bank at law and in equity, may be exercised by
Bank from time to time concurrently, alternatively, successively or
cumulatively, as Bank elects; and unless otherwise specifically provided to the
contrary herein, such rights and remedies may be exercised both before and after
the occurrence of a Default.

No delay or forbearance by Bank in exercising any of its rights and remedies
under this Agreement or under any of the other Loan Documents, or its rights and
remedies otherwise afforded by law or in equity, will operate as a waiver
thereof or preclude the exercise thereof at any subsequent time.

A waiver or postponement by Bank must be in writing to be effective against
Bank. A waiver or postponement by Bank as to any matter will not constitute a
waiver or postponement by Bank as to any other matter. An advancement of funds
under the Credit Facility will not constitute a waiver of any matter; and, an
advancement will not have the effect of precluding Bank from thereafter
declaring Borrower in Default under this Agreement for its failure or other
inability to satisfy any of Borrower’s obligations under this Agreement or any
of the other Loan Documents, including any conditions.

If any provision under this Agreement or any of the other Loan Documents is
prohibited or invalid under any applicable laws, such provision will be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement or
the other Loan Documents.

The terms and conditions of this Agreement may be changed only by an agreement
in writing signed by Bank and Borrower, unless otherwise provided herein.

Borrower does hereby irrevocably constitute and appoint Bank its true and lawful
attorney with full power of substitution, for it and in its name, place and
stead, to do or cause to be done such acts as Bank, in its sole discretion,
deems necessary and advisable to effect the terms and conditions of this
Agreement and the other Loan

 

11



--------------------------------------------------------------------------------

Documents and to otherwise realize Bank’s rights and remedies hereunder and
thereunder, and the benefits provided to Bank herein and therein. The foregoing
appointment is and the same will be coupled with an interest in Bank’s favor.

Borrower may not assign this Agreement or any of the other Loan Documents, or
any of Borrower’s rights or obligations hereunder or thereunder.

Subject to the foregoing limitations on Borrower’s right to assign and any other
limitations on assignment in any of the other Loan Documents, the covenants,
terms and conditions contained in this Agreement will bind, and the benefits and
powers will inure to, the respective heirs, executors, administrators,
successors and assigns of the parties hereto, including Bank’s authorized
representatives and any administrative or servicing agents for Bank or any
holder of all or any part of the Note.

From time to time Bank may assign the Note or sell to one or more financial
institutions or other lenders a participation in the Credit Facility. Bank will
not be under any obligation to disclose to Borrower or any other Obligor the
fact that it is soliciting participations or that it has sold participations in
the Credit Facility. The sale of one or more participations in the Credit
Facility by Bank will not relieve Bank of its obligations under this Agreement
and will not grant to Bank (or any participants), Borrower or any other Obligor
any greater rights relative to the Credit Facility or under any of the Loan
Documents, and it will not relieve Borrower or any other Obligor of any of their
respective obligations on the Credit Facility or under any of the Loan
Documents. To the extent Bank sells participations in the Credit Facility, when
requested, Borrower will permit such participants to conduct any inspections and
audits Bank is permitted to undertake under this Agreement with Bank or separate
from Bank, and Borrower and the other Obligors will otherwise communicate with
such participants with respect to the Credit Facility and the Loan Documents,
when requested to do so by Bank in connection with such participants’
determination of whether to acquire a participation interest in the Credit
Facility. In all other circumstances, in the event of the sale of participation
interests by Bank, Borrower and Obligors shall be required to communicate only
with Bank, who will then communicate with all participants.

Bank may make such credit investigations and other investigations regarding
Borrower and any other Obligors as Bank deems necessary or appropriate,
including any investigations as may be necessary or advisable under applicable
Requirements of Law. Unless otherwise prohibited by applicable Requirements of
Law, Bank may, with prior written notice to Borrower, disclose financial and
other information concerning Borrower and any other Obligors to any person,
including any of the following: Governmental Authorities; credit bureaus and
other similar persons; Borrower’s and any other Obligors’ other creditors or
prospective creditors; Bank’s Affiliates; Bank’s authorized representatives and
any administrative or servicing agents for Bank; Bank’s Affiliates’ authorized
representatives and any administrative or servicing agents for Bank’s
Affiliates; any participant or prospective participants, and to any assignee, or
prospective assignee, of the Credit Facility or any part or parts thereof, and
the authorized representatives and any administrative or servicing agents for
such persons.

If two or more persons have joined as Borrower, each of the persons will be
jointly and severally obligated to perform Borrower’s obligations in this
Agreement.

All notices and other communications under this Agreement will be deemed given
when mailed by registered or certified mail, postage prepaid, return receipt
requested, addressed to the addresses of the parties as set forth in this
Agreement. Borrower and Bank may, by written notice given hereunder, designate a
different address where communications should be sent and Bank may direct, by
notice to Borrower, for communications to be sent electronically or in some
other non-tangible medium.

This Agreement may be executed in two or more counterparts, each of which will
be deemed to be an original, but all of which will constitute one and the same
agreement, and in making proof of this Agreement, it will not be necessary to
produce or account for more than one such counterpart. A facsimile or other
electronic signature or acknowledgement will be an acceptable form of signature
or acknowledgement and will be deemed an original signature or acknowledgement
for all purposes.

Time is of the essence for the performance of all of Borrower’s and the other
Obligors’ respective covenants and agreements set forth in this Agreement and in
each of the other Loan Documents.

Term of Agreement

This Agreement will become effective on the Effective Date and will continue in
full force and effect until the last to occur of: (1) payment in full of the
Credit Facility and all other Indebtedness now owing and which may in the future
be owing to Bank under each one of and all of the Loan Documents; (2) the full
satisfaction of Borrower’s obligations and a full satisfaction of the other
Obligors’ obligations under each one of and all of the Loan

 

12



--------------------------------------------------------------------------------

Documents; and (3) termination of Bank’s obligation to make Advances under the
Credit Facility or to otherwise disburse funds under this Agreement, the Note or
any of the other Loan Documents. Termination of this Agreement will not
terminate any of Borrower’s or any other Obligor’s payment or performance
obligations under this Agreement or any of the other Loan Documents that are
intended to survive such termination. If Bank is required to return or repay any
payments made on the Credit Facility or any of the other Indebtedness evidenced
or secured by any of the Loan Documents, whether before or after termination of
this Agreement or any of the other Loan Documents, the Indebtedness intended to
be satisfied by such returned or repaid payments will be revived and continued
in full force and effect as if said returned or repaid payments had not been
made, and this Agreement and the other Loan Documents will continue to be
effective or reinstated, as the case may be, as to such returned or repaid
payments.

Notice Addresses All notices to the parties hereto shall be given at the
following addresses:

 

Bank’s Notice Address:   

RBC Bank (USA)

134 North Church Street

Rocky Mount, North Carolina 27804

Attn: LSC

with a copy to:   

RBC Bank (USA)

420 South Orange Avenue,

Suite 300, Orlando, Florida 32801

Attn: Andy Johnson, Vice President

Borrower’s Notice address:   

GGT Gwinnnett Center GA, LLC

450 South Orange Avenue,

Orlando, Florida 32801

attn: Steven D. Shackelford, Executive Vice President

With a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

450 South Orange Avenue, Suite 800

Orlando, Florida 32801

Attn: Dale Burket, Esq.

Whenever any notice may be given or is required to be given under the terms of
this Agreement, the same shall be given in writing and either sent by (i) a
national overnight delivery service, delivery pre-paid and requiring a receipt
for delivery or (ii) delivered by hand with written receipt acknowledged. Any
notice required or given hereunder shall be deemed given when duly transmitted
by any method permitted hereunder, but shall only be deemed as having been
received (i) upon actual receipt if delivered by hand, (ii) the day following
deposit thereof if sent via Federal Express (next day delivery) or other
nationally recognized overnight courier service or (iii) upon receipt or refusal
if sent by certified mail, return receipt requested or upon refusal to accept
delivery from any overnight courier.

 

13



--------------------------------------------------------------------------------

EXECUTED by the undersigned, as of the Effective Date.

GGT GWINNETT CENTER GA, LLC, a Delaware limited liability company

 

By:  

    /s/    Steven D. Shackelford

            Steven D. Shackelford             Executive Vice President   [seal]

 

RBC BANK (USA By:  

        /s/  Andy Johnson

Name  

               Andy Johnson

Its:  

              Vice President

 

14



--------------------------------------------------------------------------------

Attachment 1 to Loan Agreement

Definitions

“Affiliate” means, with respect to any person, any person that owns or controls
directly or indirectly such person, any person that controls or is controlled by
or is under common control with such person, and each of such person’s senior
executive officers, directors, members and partners, and for purposes of this
definition only, “control” and derivations thereof means with respect to any
person, either (i) ownership directly or indirectly of 10% or more of all equity
interests in such person, or (ii) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, through the ownership of voting securities, by contract or otherwise.

“Agreement” means this Agreement.

“Bank Indemnitees” means Bank, inclusive of Bank’s shareholders, directors,
officers and employees, and Bank’s authorized representatives; and, a reference
in this Agreement and the other Loan Documents to “Bank Indemnitees” is to each
one of the Bank Indemnitees, any combination of the Bank Indemnitees or all of
the Bank Indemnitees, as the context requires for the purposes of effecting the
provisions of this Agreement in which the term is used without having to qualify
the term “Bank Indemnitees” with “each”, “any”, “all” or similar words.

“Branch” means Bank’s office located at 420 South Orange Avenue, Suite 300,
Orlando, Florida 32801.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks in the jurisdiction whose laws govern this Agreement are authorized
or required to close.

“Claims” means any and all claims, demands, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, awards, settlements,
satisfactions, remedial response or action, including costs of environmental
clean-up, disbursements and costs and expenses of any kind or nature whatsoever,
whether arising under or in connection with any of the Loan Documents, under any
Requirements of Law or otherwise, that may now or hereafter be suffered or
incurred by, or imposed or levied on, a person and whether suffered or incurred
in, or imposed or levied on or as a result of any investigation, litigation,
arbitration or other judicial or non-judicial proceeding or any appeals related
thereto, or any settlements, compromises or satisfactions related thereto.

“Committed Credit Line” means Advances of up to $11,150,000.00.

“Commitment” or “Commitment Letter” means Bank’s commitment letter to Borrower
and Global Growth Trust, Inc., dated September 21, 2011, which Commitment will
survive closing of the Credit Facility.

“Collateral” means the existing and the future property and property rights
described on Attachment 2, together with the proceeds, products, accessions,
additions, replacements and substitutions thereto and thereof. Collateral also
means and includes any and all other existing and future property and property
rights described elsewhere in this Agreement or in some of the other Loan
Documents as property or property rights that now secure or may secure in the
future any one or more of the Credit Facility and the other Indebtedness and
obligations evidenced by and arising under any one or more of this Agreement and
the other Loan Documents.

“Contract Rate” means the contract rate at which interest accrues from time to
time on the Note, or if there is more than one, the highest rate under all of
the Notes; and if interest accrues at different contract rates, any one of the
contract rates which interest accrues as selected by Bank, in its sole
discretion, which rate may be fixed or variable. The Contract Rate will not be
less than the Minimum Interest Rate, if one is specified in the Note.

“Credit Facility” refers to the line of credit or lines of credit extended by
Bank to Borrower pursuant to this Agreement and evidenced by the Note, and if
more than one line of credit is extended by Bank to Borrower pursuant to this
Agreement, the term can reference one, any combination of, or all of the lines
of credit, as the context so requires.

“Default” or “Event of Default” means any of the events or conditions described
above in the Section entitled “Default” and means any other event or condition
described or identified in this Agreement or any of the other Loan Documents as
a default or an event of default under this Agreement or any of the other Loan
Documents.

“Effective Date” means the date of this Agreement, and it is the date on which
Borrower and Bank are deemed to have executed this Agreement.

“Facility Termination Date” refers to the last day on which Borrower may request
an Advance, which day is October 17, 2014, unless extended by Bank at Bank’s
sole discretion.

“GAAP” means generally accepted accounting principles.



--------------------------------------------------------------------------------

“Global Growth Trust, Inc.” means Global Growth Trust, Inc., a Maryland
corporation.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any quasi-governmental authority or body, and any
person exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Indebtedness” means with respect to any person, any and all of the following
indebtedness, obligations and liabilities, together with any and all renewals,
extensions, modifications, amendments, changes, consolidations, replacements or
substitutions thereof or therefor, whether jointly with others or individually,
as a debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise,
and whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated: (i) all
indebtedness, obligations and liabilities of such person for money borrowed;
(ii) all indebtedness, obligations and liabilities of such person for the
acquisition of property; (iii) all indebtedness, obligations and liabilities
secured by any lien on the property of such person whether or not such
indebtedness, obligations and liabilities are the personal obligation of such
person; (iv) all indebtedness, obligations and liabilities of such person by way
of endorsements (other than for collection or deposit of negotiable instruments
in the ordinary course of business); (v) all indebtedness, obligations and
liabilities of such person under agreements relating to derivatives transactions
(e.g. interest rate swaps, caps, floors or collar transactions, or other similar
transactions made pursuant to an International Swap Dealers Association, Inc.
Master Agreement or similar agreement); (vi) all contingent obligations;
(vii) all capitalized leases; (viii) all synthetic leases; (ix) and, all other
items which in accordance with GAAP are classified as liabilities on a balance
sheet, provided, however, with respect to the foregoing, “Indebtedness” will not
include any consumer credit as defined under the Federal Reserve Board’s
Regulation Z (Truth-in-Lending)(12 CFR 226 et. seq.).

“Loan Documents” means the Commitment Letter, this Agreement, the Note and any
other instruments, agreements, statements, reports, opinions, resolutions,
certifications, affidavits, documents and records now or hereafter evidencing
the Credit Facility, securing the Credit Facility or delivered or furnished in
connection with the Credit Facility, which may include deeds to secure debts,
security deeds, mortgages, deeds of trust, assignments, security agreements,
pledge agreements, guaranty agreements, control agreements, collateral
assignments, financing statements, opinions, resolutions, certifications,
affidavits and rate management agreements. A reference to the Loan Documents
includes each one of and all such documents as amended, modified, extended,
renewed, supplemented, restated, substituted or replaced from time to time,
whether in whole or in part.

“Minimum Interest Rate” or “Adjusted Minimum Rate” will have the meaning
provided in the Note. The Minimum Interest Rate is the lowest per annum rate at
which interest will accrue under the Note and under the other Loan Documents.

“Note” means the promissory note or promissory notes of Borrower in favor of
Bank evidencing the Credit Facility, and if more than one credit facility is
extended pursuant to this Agreement, the term can reference one, any combination
of, or all of the promissory notes, as the context so requires. The “Note” is
sometimes referred to in the other Loan Documents as the “Obligations”, which is
a reference in those documents to the Credit Facility (i.e., the Indebtedness)
and the Note (i.e., the evidence of the Indebtedness), as the context requires.

“Obligors” means Borrower and, if any, guarantors and other supporting obligors
and all other persons that are or may be liable for the payment of all or any
part of the Credit Facility or any other Indebtedness or other obligations of
Borrower or any guarantor or other supporting obligor under this Agreement or
any of the other Loan Documents.

“Permitted Liens” means liens, security interests, encumbrances, easements and
other matters listed as exceptions to the title to the Collateral on Attachment
2, or in any of the other Loan Documents, all of which must be approved in
writing by Bank prior to the Effective Date.

“Requirements of Law” means any law, treaty, rule, regulation, ordinance,
determination of an arbitrator, order of a court or determination, advisory
opinion, order, guideline, finding or requirement of any other Governmental
Authority, as amended, supplemented and in effect from time to time, in each
case applicable to and binding upon such person or any of its properties or to
which such person or any of its properties is subject, either individually or
jointly with another person or persons.

“Responsible Officer” means any of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer or the Controller of an Obligor,
or such other person as an Obligor designates in writing as such Obligor’s
authorized representative with respect to the Credit Facility.



--------------------------------------------------------------------------------

Use and Application of Terms.

In using and applying the various terms, provisions and conditions in this
Agreement and the other Loan Documents, the following will apply: (1) words in
the neuter mean and include correlative words of the feminine and masculine
genders and words importing the singular numbered meaning include the plural
number or a collective reference, and vice versa; (2) as the context requires,
“and” may have a joint meaning or a several meaning and “or” may have an
inclusive meaning or an exclusive meaning; (3) the word “all” includes “any” and
the word “any” includes “all”; (4) the words “include” or “including” will mean
“without limitation”; (5) words importing persons include individuals and
Organizations, and “third person” and “third party” are synonymous and they
reference a person other than an Obligor or Bank; (6) the words “attorney” and
“counsel” are interchangeable in this Agreement and the other Loan Documents;
(7) the phrase “costs and expenses”, or variations thereof, will include fees of
receivers or other similar officials, reasonable attorneys’ fees and fees of
legal assistants, reasonable fees of accountants, engineers, surveyors,
appraisers and other professionals or experts, and the costs and expenses
incurred by any of the foregoing, whether in the investigation, prosecution or
defense of any matter or otherwise, and inclusive of fees, costs and expenses of
the foregoing incurred in connection with and during the pendency of any
Obligor’s reorganization, receivership, insolvency or bankruptcy; (8) any
reference to the “Collateral” includes, as the context requires, all of the
Collateral, part or parts thereof and interest or interests therein; (9) the
term “financial statements” will include the accompanying notes and schedules;
(10) any reference to “the other Obligors”, “any other Obligors” or similar
references will be to the other Obligors, if there are any (i.e., “if any” will
not be repeated each time there is a reference to an Obligor who is not, or
Obligors who are not, Borrower); (11) any reference to “rights and remedies”, or
any variations thereof, will include, as the context requires, rights,
authority, powers, benefits, privileges and remedies; (12) all accounting terms
used in this Agreement will be construed in accordance with GAAP and all
calculations will be made in accordance with GAAP; (13) all references to the
time of day will mean the time of day on the day in question in Orlando,
Florida, unless otherwise expressly provided in this Agreement; (14) for
Obligors and other persons who are Organizations, when any action is required or
permitted to be taken, it is intended that the same will be undertaken through
duly authorized employees or representatives of such person, or a partner,
member, manager, officer or director, and any action taken by any of the
foregoing persons will be presumed authorized absent a clear and convincing
showing that the person relying on such action knew or should have known that
the person acting was exceeding such person’s authority; and (15) the section
titles, any table of contents and any list of exhibits or schedules appear as a
matter of convenience only and will not affect the interpretation of this
Agreement, and any reference to a section or paragraph includes the referenced
section or paragraph and any part or subparts to that section or paragraph.

Additional Conditions/Supporting Documents

Initial Advance

Appraisal: An appraisal in form and substance satisfactory to Bank of the
Collateral consisting of real property, which appraisal shall conform to the
Uniform Standards of Professional Appraisal Practice adopted by the Appraisal
Standards Board of the Appraisal Foundation. Such appraisal shall also comply
with all federal and state laws applicable to real estate appraisals. The
appraisal shall reflect that the value of the Collateral consisting of real
property is sufficiently adequate to secure the amount of the Loan, in Bank’s
sole determination, but in any event such appraisal must reflect a maximum LTV
of 50%.

Title Insurance: A title insurance policy in an amount and issued by a company
acceptable to Bank insuring Bank’s first priority lien upon the Collateral
consisting of real property. The policy shall contain no matters objectionable
to Bank, including, without limitation, exceptions with respect to mechanics’,
brokers’ and materialmen’s liens, prior years’ taxes, matters of survey, deed
restrictions, zoning, access, etc.

Survey: A survey prepared and certified by a Georgia registered land surveyor
showing the location of all property lines and any and all setbacks and
sidelines, all existing or proposed buildings, and all streets, roads, rights of
way, easements, encroachments and related matters. Unless Bank agrees otherwise
in writing, the survey shall be performed to then current ALTA standards, shall
be so certified by the surveyor, shall be in recordable form and shall be
otherwise sufficient for title insurance to be issued without any survey
exception.

Flood Determination: A Federal Emergency Management Agency Standard Flood Hazard
Determination, or similar certification, related to any of the Collateral which
is real property. If such real property is in a special flood hazard area (zones
containing the letters “A” or “V”), a flood insurance policy shall be required
in the amount of the Loan or the maximum amount of coverage available, whichever
is greater, and shall contain a standard mortgagee clause designating Bank as
loss payee. Borrower shall be responsible for the cost of the flood zone
determination.



--------------------------------------------------------------------------------

Access: Evidence of reasonable means of ingress and egress to and from the
Collateral that consists of real property.

Zoning: Written evidence from the appropriate authorities that the Collateral
that consists of real property and its intended use are in compliance with all
applicable zoning ordinances and land use laws and regulations.

Utilities: Evidence acceptable to Bank of the on-site availability of all
utility services necessary for the operation of Borrower’s business.

Environmental Compliance – Phase I: Phase I environmental assessment with
respect to the Collateral consisting of real property evidencing no violation of
any local, state or federal laws or regulations.

Contracts: A copy of all material contracts (including the Office Project
purchase agreement), and amendments thereto related to the Collateral and/or
Borrower’s business, including, without limitation, contracts with major vendors
and suppliers, major customer contracts, franchise agreements, development
agreements, contracts with key consultants, and contracts with affiliates.

Investment Property Contracts. A copy of all contracts with brokerage firms or
other securities intermediaries relating to any of the Collateral held by such
Persons, together with such information with respect to such contracts and the
accounts related thereto as Bank deems necessary and appropriate.

Licenses and Permits. Copies of all material licenses and permits applicable to
Borrower and its business, including occupancy permits, business licenses, use
permits and sewer and water discharge permits and other environmental permits.

Tax Returns: Copies of Obligor’s previous 3 years federal income tax returns.

Existing Leases. A copy of the existing Leases for Bank’s review and approval.

SNDA and Tenant Estoppels. If requested by Bank, Borrower shall require tenants
deliver to Bank, a Subordination Atornment and Non-disturbance Agreement and
Tenant Estoppel acceptable to Bank.

Structural Report. A structural report prior to closing subject to Bank’s
satisfactory review and approval.

Advance Uses and Limits

Initial Advance. The initial advance shall be used to finance Borrower’s
purchase of the Office Project and be an amount equal to the lesser of
(i) $7,000,000.00 or (ii) 50% of the as-is appraised value of the Office Project
based on an updated appraisal approved by Bank. Borrower shall fund the
remaining purchase price and closing costs in an amount not less than
$7,100,000.00.

Subsequent Advances. Subsequent advances of not more than $300,000.00 shall be
disbursed to finance general capital improvements to the Office Project. Such
capital improvement advances shall be subject to Bank’s review and approval of
the nature and costs of capital improvements to be financed.

Additional advances of not more than $3,850,000.00 shall be disbursed to finance
tenant improvements and leasing commissions for leases approved by Bank and
having the following terms (an “Approved Lease”): (i) lease with a minimum base
rent of $15 per square foot, on a gross basis (ii) minimum three year firm
initial term, (iii) for any new lease, the sum of contracted tenant improvements
and contracted leasing commission shall not exceed an amount equal to the lesser
of (a) $5.00 per square foot annualized over the term of such lease or
(b) $25.00 per square foot total for such lease, and (iv) for renewed leases,
the sum of contracted tenant improvements and contracted leasing commission
shall not exceed an amount equal to the lesser of (a) $3.00 per square foot
annualized over the term of such lease or (b) $15.00 per square foot total for
such lease.



--------------------------------------------------------------------------------

Leasing Requirements and Limits

New Leases. Any new lease for space in excess of 15,000 square feet shall be
subject to Bank’s prior approval, except that Borrower may lease up to 30,000
square feet of total space without Bank’s prior approval if such leases shall be
for a minimum term of 18 months and for a firm base rent of no less than $10.00
per square foot, on a gross basis. Neither Tenant Improvement nor Leasing
Commission hold back money will be funded from the loan for any of the 30,000
square feet of tenant space which does not require Bank’s prior approval.

Additional Insurance Terms

Casualty Insurance. The deductible for casualty and property damage insurance
covering the Office Project improvements shall not exceed $50,000.00



--------------------------------------------------------------------------------

Attachment 2 to Loan Agreement

Collateral Description

The real property consisting of three multi-tenant class A office buildings
totaling 263,742 square foot of space on 20.085 acres of land located at 3505,
3555 and 3575 Koger Boulevard, Duluth, Georgia 33096

Permitted Liens

Liens, encumbrances, easements and other matters listed as exceptions to the
loan title insurance policy which are approved in writing by Bank as of the
Effective Date.